I concur in the dissent of the Chief Justice. Whether the wrong here complained of be called a nuisance or a trespass seems to me unimportant. A trespass may be such as to constitute a private *Page 193 
nuisance. The damage here was damage to real property, to plaintiffs' home. Neither the state nor any of its agencies may damage or destroy private property for public use without compensation paid or secured. When a contractor or an agent of the state so damages private property liability follows. Nelson v. Babcock, 188 Minn. 584, 248 N.W. 49, 90 A.L.R. 1472.